UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 17, 2011 SUN RIVER ENERGY, INC. (Exact name of registrant as specified in its charter) Colorado 000-27485 84-1491159 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 5950 Berkshire Lane, Suite 1650, Dallas, Texas 75225 (Address of Principal Executive Offices) (Zip Code) (214) 369-7300 Registrant’s telephone number, including area code Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM7.01. REGULATION FD DISCLOSURE The information in this Item 7.01 of this Current Report is furnished pursuant to Item 7.01 and shall not be deemed “filed” for any purpose, including for the purposes of Section 18 of the Exchange Act, or otherwise subject to the liabilities of that Section.The information in this Current Report on Form 8-K shall not be deemed incorporated by reference into any filing under the Securities Act or the Exchange Act regardless of any general incorporation language in such filing. On August 17, 2011, Sun River Energy, Inc. (the “Company”) issued a press release announcing its participation in the 2011 Oil and Gas Conference, hosted by EnerCom, Inc. being held in Denver, Colorado.This event will be available to the public via Internet webcast.A link to the webcast will be accessible from the Company’s home page at www.snrv.com, and will be available for 30 days thereafter.Materials presented by the Company at the Conference will also be accessible on the Company’s home page at www.snrv.com.The full text of the press release is attached hereto as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by reference. ITEM9.01. FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits.The following is a complete list of exhibits filed as part of this Report.Exhibit numbers correspond to the numbers in the exhibit table of Item 601 of Regulation S-K. Exhibit No.Description Press Release, dated August 17, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, hereunto duly authorized. SUN RIVER ENERGY, INC. Date:August 18, 2011 By: /s/ Donal R. Schmidt, Jr. Name: Donal R. Schmidt, Jr. Title: President and CEO
